DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement dated 03/26/2021.
Elected Species


    PNG
    media_image1.png
    632
    618
    media_image1.png
    Greyscale


	
 A search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was expanded to find an examinable species.

Examinable Species
The examinable species is represented by Compound I-28 (page 8):

    PNG
    media_image2.png
    286
    384
    media_image2.png
    Greyscale

Compound I-29 reads on L1, L2 and L3 = single bond, Y1 = N, Y2 and Y3 = C, Y4 = N; W1 – W4= C, Z1 and Z2 = N, Z3 = C. The examinable species reads on claims 1, 3, 7, 12 and 16-20. Claims 2, 4-6, 8-11, 13-15 is withdraw from further consideration as not reading on the examinable species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 12, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TSAI (US 2014/0138653).

Regarding Claims 1, 3, 7, 12, TSAI teaches Compound I-29 which reads on applicants’ metal complex, as discussed above (per claim 1).
Z1 and Z2 = N (per claim 3)
L1, L2 and L3 = single bond and W1 – W4= C (per claim 7)
Reads on  
    PNG
    media_image3.png
    190
    160
    media_image3.png
    Greyscale
X6-X11 = C (per claim 12)
Regarding Claims 16-17 and 19-20,   TSAI teaches an organic light emitting device can comprise an anode, a cathode, and an organic layer, disposed between the anode and the cathode. The organic layer can comprise a compound having the formula Os(L).sub.n, wherein Os is Osmium (IV) metal, L is a ligand coordinating to the 
The OLED can be used in flat panel displays, computer monitors, medical monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, heads up displays, fully transparent displays, flexible displays, laser printers, telephones, cell phones, personal digital assistants (PDAs), laptop computers, digital cameras, camcorders (paragraph 48)  (per claim 19).
The organic layer can be made by a spin coating and other solution based processes (paragraph 32). Compound I-29 in a solvent to make an organic layer is viewed as a formulations (per claim 20).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach an Os complex which emits color in the claimed ranges (per claim 18)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786